DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because the specification exceeds the maximum allowable length of 150 words.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 1, 10, and 13 are objected to because of the following informalities:  
As for claim 1, in line 9 of the claim, the phrase “said optical interferometric sensors assembly” should be amended to read “said optical interferometric sensor assembly” to ensure consistent claim language throughout the claims.
As for claim 10, given the subject matter of the claim it succeeds (claim 9), where both claim 9 and 10 discuss limitations regarding the measurement and reference optical paths, it appears that claim 10 is best dependent on claim 9 rather than claim 8, the claim on which claim 10 currently depends.  Clarification is requested.
As for claim 13, in the first line of the claim, the word “method” appears to be missing from the phrase “The of claim 11” in the preamble of the claim. 
 Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim.
Regarding claim 15, the claim recites, “A machine tool for processing a workpiece or material, comprising a system for determining a separation distance between a machining tool and a surface of the workpiece or material, arranged to carry out the method of claim 1”.  The sole limitation in the body of the claim, “a system for determining a separation distance . . .” would be considered a 35 USC 112(f) limitation, with “system” being a substitute generic placeholder for “means” without any associated structure, if the limitation were claimed in combination with other elements (35 USC 112(f) states “Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.”).  However, since there are no other limitations set forth in claim 15, this makes the claim a “single means claim”.  As per MPEP 2164.08(a), a single means claim, i.e., where a means recitation does not appear in combination with another recited element of means, is subject to an enablement rejection under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph. In re Hyatt, 708 F.2d 712, 714-715, 218 USPQ 195, 197 (Fed. Cir. 1983) (A single means claim which covered every conceivable means for achieving the stated purpose was held nonenabling for the scope of the claim because the specification disclosed at 
Allowable Subject Matter
Claims 1-14 and 16 are allowed in view of the prior art.
The following is a statement of reasons for the indication of allowable subject matter:  
	As to claim 1, the prior art of record, either alone or in combination, fails to disclose or render obvious a method for determining a separation distance between an object or a material and a processing or measuring tool for measuring said object or material, the method comprising, among other essential steps, detecting a position of a pattern of interference fringes between the measurement beam and the reference beam along said predetermined illumination axis on said common region of incidence, whose extension along the predetermined illumination axis corresponds to a coherence length of said low coherence optical radiation; and determining a difference in optical length between the measurement optical path and the reference optical path, indicative of a difference between (a) a current separation distance between the processing or measuring tool and a surface of the object at the end of the processing or measuring tool proximal to the object and (b) the predetermined nominal separation distance, as a function of the position of said pattern of interference fringes along said predetermined illumination axis of said common region of incidence, wherein said optical interferometric sensor assembly comprise an arrangement of photodetectors along said predetermined illumination axis, and the predetermined angle of incidence is controlled in such a way that a spatial frequency of said pattern of interference fringes is greater than the spatial frequency of the photodetectors of said arrangement, the spatial frequency of said pattern of interference fringes increasing with an 
	As to claim 14, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a system for determining a separation distance between an object or material and a processing or measuring tool for measuring said object or material, the system comprising, among other essential elements, means for detecting a position of a pattern of interference fringes between the measurement beam and the reference beam along said predetermined illumination axis on said common region of incidence, an extension of the pattern of interference fringes along the predetermined illumination axis corresponding to the coherence length of said low coherence optical radiation; and processing means for determining a difference in optical length between the measurement optical path and the reference optical path, indicative of a difference between (a) a current separation distance between the processing or measuring tool and a surface of the object at the end of the processing or measuring tool proximal to the object and (b) the predetermined nominal separation distance as a function of the position of said pattern of interference fringes along said predetermined illumination axis of said common region of incidence, wherein said optical interferometric sensor assembly comprise an arrangement of photodetectors along said predetermined illumination axis, and the predetermined angle of incidence is controlled in such a way that a spatial frequency of said pattern of interference fringes is greater than spatial frequency of the photodetectors of said arrangement, the spatial frequency of said pattern of interference fringes increasing with an 
	With further regard to the above claims, the prior art of record, such as US 2016/0059350 to Schoenleber et al.; US 2019/0015931 to Kogel-Hollacher et al.; and US 2020/0041249 to Strebel disclose various interferometric measurement devices that measure the distance between a laser processing head and a workpiece.  Additionally, US 2015/0260504 to Schönleber et al. and US 2012/0307258 to Koerner et al. disclose interferometric arrangements that discuss the use of spatial frequencies.  However, this prior art, taken either alone or in combination, fails to disclose or render obvious the claimed invention for the reasons set forth above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael A. Lyons whose telephone number is (571)272-2420. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 571-272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Michael A Lyons/Primary Examiner, Art Unit 2877                                                                                                                                                                                                        October 21, 2021